Citation Nr: 0330551	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-08 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 26, 1990 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and Dr. Myron Bilak


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 1999 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim of entitlement to an 
effective date earlier than April 26, 1990 for the award of 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran filed an informal claim for service 
connection for a psychiatric disability on March 12, 1982, 
and the RO responded with a letter the same month addressed 
to him at the address he provided in his March 1982 letter, 
advising the veteran that if he wished to claim service 
connection for a mental disorder, he had to submit evidence 
showing that he had the disability.

2.  In May 1990, the veteran filed a formal claim for 
service connection for PTSD and the RO subsequently assigned 
service connection for PTSD, effective April 26, 1990, the 
day of admission to a VA hospital.


CONCLUSION OF LAW

The veteran's March 12, 1982 informal claim was abandoned; 
therefore, the effective date for the grant of service 
connection can be no earlier than the date of filing a new 
claim, which was April 26, 1990.  38 U.S.C. §§ 3001, 3002, 
3003 (West 1982); 38 C.F.R. 38 U.S.C.A. §§ 3.109, 3.155(a), 
3.158,  (1982).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective 
date earlier than April 26, 1990 for his award of service 
connection for PTSD.  He essentially contends that his 
original claim for service connection, which he filed in 
March 1982, was not adjudicated by the RO and remains 
pending.  In this respect, he argues that the RO failed in 
its duty to adjudicate a formal service connection claim.  
He also argues that he did not receive the RO's March 1982 
letter which requested him for additional information to 
complete his application.  Alternatively, he alleges that he 
was unable to respond to the RO's March 1982 letter due to 
the severity of his PTSD.  Additionally, he makes an equity 
type argument that he is entitled to an earlier effective 
date based on the fact that he was diagnosed with PTSD at 
the time he filed his original claim.

The material facts in this case are brief, and not in 
dispute.  The veteran served on active duty from May 1974 to 
May 1977.  He served a tour of duty in the Republic of 
Vietnam wherein he was injured in combat.  He has been 
awarded the Combat Infantryman Badge (CIB) and the Purple 
Heart.  

By means of a VA Form 21-4138 filing received on March 12, 
1982, the veteran requested the RO to consider a claim for 
service connection for a "mental condition (nervous)."  The 
medical evidence of record at that time consisted of service 
medical records, and a VA examination report dated August 
1977.  These records did not reflect that the veteran was 
diagnosed with a psychiatric disorder.  On March 12, 1982, 
the RO sent the veteran a letter which, in pertinent part, 
stated as follows:

"If you wish to claim service connection for a 
nervous condition, you should also furnish 
medical evidence showing that you have this 
disability.  

Upon receipt of the above requested evidence, 
further consideration will be given to your 
claim."

This letter was sent to the veteran's address listed on his 
March 1982 VA Form 21-4138 filing, and was not returned as 
non-deliverable.  The veteran did not respond to this letter 
within one year from the date of his application.  The 
veteran has argued that he never received this notice; 
however, it was properly addressed to the veteran and was 
not returned as undeliverable.  Accordingly, it is concluded 
that there is a legal presumption that the letter was in 
fact properly sent and delivered.  The veteran's 
unsubstantiated assertion that he failed to receive the 
notice does not rebut this presumption.  

By means of a VA Form 21-4138 filing received on May 3, 
1990, the veteran filed a formal claim for PTSD.  Evidence 
received thereafter includes a VA hospitalization record 
indicating the veteran's underwent inpatient treatment for 
PTSD beginning on April 26, 1990.  The RO granted service 
connection for PTSD in an August 1992 rating decision, and 
assigned a date of award effective to his date of VA 
hospitalization on April 26, 1990.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2003).  If the original claim is received within one year 
from the date of release or discharge from active service, 
the effective date for an award of disability compensation 
will be the day following the date of discharge or release 
from active service.  38 U.S.C.A. § 5110(b) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2003).

Additionally, regarding "Incomplete applications," VA had 
the following statutory duty:

If a claimant's application for benefits under 
the laws administered by the Secretary is 
incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete 
the application.  If such evidence is not 
received within one year from the date of such 
notification, no benefits may be paid or 
furnished by reason of such application.

38 U.S.C. § 3003 (West 1982).

One of the implementing regulations regarding "Informal 
claims" stated as follows:

Any communication or action, indicating an 
intent to apply for one or more benefits under 
the laws administered by (VA), from a 
claimant, his duly authorized agent, a Member 
of Congress, or some person acting as next 
friend of a claimant who is not sui juris may 
be considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if 
a formal claim has not been filed, an 
application form will be forwarded to the 
claimant for execution.  If received within 1 
year from the date it was sent to the 
claimant, it will be considered filed as of 
the date of receipt of the informal claim.

38 C.F.R. § 3.155(a) (1982).

An additional pertinent regulation pertaining to "Abandoned 
Claims" read, in pertinent part, as follows:

..., where evidence requested in connection with 
an original claim, a claim for an increase or 
to reopen or for the purpose of determining 
continued entitlement is not furnished within 
1 year after the date of request, the claim 
will be considered abandoned.  After the 
expiration of 1 year, further action will not 
be taken unless a new claim is received.  
Should the right to benefits be finally 
established, pension, compensation, or 
dependency and indemnity compensation based on 
such evidence shall commence not earlier than 
the date of filing the new claim.

38 C.F.R. § 3.158(a) (1982).

An additional regulation crucial to this claim for an 
earlier effective date reads, in pertinent part, as follows:  

Failure to furnish a potential claimant 
any form or information concerning the 
right to file claim for pension, 
compensation, or dependency and 
indemnity compensation, or to furnish 
notice of the time limit for the filing 
of a claim or submission of evidence 
will not extend the periods allowed for 
these actions.

38 C.F.R. § 3.109(b) (1982).

Review of the record demonstrates that the veteran filed an 
informal claim for service connection for a psychiatric 
disorder on March 12, 1982.  The RO did not accept this 
application as a formal claim due to the absence of evidence 
of a current disability, and requested the veteran to 
complete his application by furnishing evidence of current 
disability.  According to statute, VA was only under a duty 
to notify the veteran of the evidence necessary to complete 
his application.  38 U.S.C. § 3003 (West 1982).  The veteran 
did not comply with the RO's request, and the claim must be 
considered abandoned pursuant to 38 U.S.C. § 3003 and 
38 C.F.R. § 3.158(a).  Under this law, the claim would 
legally not be considered to have been filed.  See Klutt v. 
Brown, 7 Vet. App. 304, 307 (1994).  Accordingly, the 
effective date of any future award of benefits can be no 
earlier than the date of filing new claim, which, in this 
case, was not until April 1990.  It is recognized that the 
March 1982 letter to the veteran failed to inform him of the 
time limit for submitting the new evidence; however, 
38 C.F.R. § 3.109 specifically provided that this failure 
would not extend the time limit.  

As this case does not really involve any factual dispute, 
but is really a question of law, the provisions of the VCAA 
are, therefore, inapplicable to the claim that an earlier 
effective date is warranted.  Livesay v. Prinicipi, 15 Vet. 
App. 165 (2001).




ORDER

Entitlement to an earlier effective date for the award of 
service connection for PTSD is denied.





	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



